Citation Nr: 1042882	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  96-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a knee disability.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 
1978.

These matters initially came comes before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
Veteran's application to reopen his claims for service connection 
for neck, back, and knee disorders.  In June 2001, the Board 
remanded the applications for additional development.  In 
November 2003, the Board granted the applications, reopened the 
claims, and remanded the reopened claims for additional 
development.

In April 2008, the Board denied the claims.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In December 2008, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
April 2008 Board decision.  By Order dated December 2008, the 
Court granted the Joint Motion, vacating the Board's decision on 
all three claims.

The Veteran was represented by a private attorney before the 
Court.  That attorney, at the Veteran's request, withdrew from 
representing him in these matters in August 2009.  The Veteran is 
currently unrepresented.

In February 2010, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development, in 
particular, a VA examination as to the etiology of each 
disability for which service connection is being claimed.  As 
discussed below, the Veteran was afforded the requested 
examination, and this examination provides an adequate basis on 
which to decide the claims.  The AMC therefore complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service, 
cervical spine degenerative joint disease (DJD) did not manifest 
within the one year appeal period, and a cervical spine 
disability is not related to service.

2.  A lumbar spine disability was not manifest in service, lumbar 
spine DJD did not manifest within the one year appeal period, and 
a lumbar spine disability is not related to service.

3.  A knee disability was not manifest in service, left knee DJD 
did not manifest within the one year appeal period, and a knee 
disability is not related to service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated 
by service and cervical spine DJD may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

2.  A lumbar spine disability was not incurred in or aggravated 
by service and lumbar spine DJD may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

3.  A knee disability was not incurred in or aggravated by 
service and left knee DJD may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a January 2004 letter, the RO discussed the evidence necessary 
to support a claim for service connection.  This letter also 
listed the evidence of record and told the Veteran how VA would 
assist him in obtaining additional relevant evidence.  An April 
2006 letter asked the Veteran to provide information pertaining 
to private treatment for his claimed disabilities.  The letter 
also discussed the evidence necessary to support the claims and 
how VA would assist him.  A March 2010 letter delineated the 
evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the March 2010 letter complied with this 
requirement.


The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the April 2006 and March 2010 letters.

Contrary to VCAA requirements, the VCAA-compliant notice in this 
case was provided after the initial adjudication of the claims 
(which preceded enactment of the VCAA).  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claims in a June 2010 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  In addition, 
the parties to the Joint Motion had instructed the Board to 
consider whether a VA examination as to the etiology of the 
claimed disabilities was warranted, the Board found in its 
February 2010 remand that it was and instructed the AMC to afford 
the Veteran such an examination, and one was conducted in March 
2010.  As discussed below, that examination was adequate because 
the examiner considered the Veteran's prior medical history and 
examinations, described the disabilities in sufficient detail, 
and explained the reasons for his conclusions.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311(2007).  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for cervical and 
lumbar spine disabilities and a knee disability are thus ready to 
be considered on the merits.

Factual Background

The STRs reflect that the Veteran's spine, musculoskeletal 
system, and lower extremities were normal on enlistment 
examination.  A traffic accident report, dated in May 1978, 
reflects that the Veteran was involved in a motor vehicle 
accident.  The report notes that there were no injuries.  The 
June 1978 separation examination report shows that the spine and 
musculoskeletal system, and lower extremities were normal.  On 
the accompanying medical history, the Veteran indicated that he 
did not have, and had never had, recurrent back pain, trick or 
locked knee, arthritis, rheumatism, or bursitis, bone, joint, or 
other deformity, or lameness.  Significantly, the Veteran 
indicated in the report of medical history that he did have or 
had had other symptoms, such as cramps in the legs, frequent 
indigestion, frequent or painful urination, VD, depression, and 
nervous trouble.  The physician's summary and elaboration of all 
pertinent data indicated that the Veteran had a knee injury in 
1977 with recurrent left knee pain. 

August 1980 VA outpatient treatment records reflect complaints of 
low back pain, with radiation to the lateral aspect of the right 
leg.  The Veteran reported having had an injury two years 
earlier.  However, an August 1980 VA hospitalization report 
indicates that the physical examination was within normal limits.

In a September 1981 accident report, the Veteran indicated that 
he sustained whiplash, and that his left knee had been jammed.

In correspondence received in December 1981, the Veteran stated 
that his knees, neck and back were injured in a motor vehicle 
accident during service.  He indicated that the whiplash had had 
a delayed onset and that he did not seek treatment for whiplash 
until after separation from service.

In December 1982, the Veteran stated that following the May 1978 
motor vehicle accident, he was treated for back, neck, and knee 
injuries.

A February 1984 VA treatment record indicates the Veteran's 
complaint of chronic neck and lower back pain and stiffness.  The 
diagnosis was cervical and lumbar pain of questionable etiology.

A September 1986 VA outpatient treatment record reflects 
complaints of left knee pain.  The diagnosis was left knee pain.

In March 1987, the Veteran stated that he was involved in a motor 
vehicle accident in May 1978.  He related that he sustained 
injuries to the spine, neck, and left knee.

VA outpatient treatment records, to include a May 1987 treatment 
record, note the Veteran's report of having sustained a left knee 
injury in a motor vehicle accident in 1978 during service.  The 
assessment was mild recurrent left knee problem with abnormality 
of the medial femoral condyle.

Private treatment records, to include a record dated in September 
1994, note a history of an occupational injury in 1978 with a 
left knee injury.  X-ray examination of the cervical spine showed 
degenerative changes at the C5-6 and C6-7 levels.  The impression 
of x-ray examination of the lumbar spine in September 1994 was 
degenerative changes of the lumbar spine at the L4-5 and S5-S1 
levels.  The assessment was arthritis/myalgias, rule out 
spondyloarthropathy; most likely degenerative arthritis.

A September 1996 VA outpatient treatment record reflects a 
diagnosis of arthralgias of unknown etiology.  An October 1996 VA 
outpatient treatment record reflects diagnoses of osteoarthritis 
and myalgia.  The impression of MRI examination of the cervical 
spine in January 1997 was that the spinal canal appeared 
congenitally narrowed throughout the entire cervical spine with 
the narrowest region at C6/C7 and C7/T1.  There was diffuse mild 
bulging along the entire cervical spine.

A January 1998 VA treatment record indicates chronic low back 
pain with no neurologic compromise.  A separate January record 
indicates congenital cervical stenosis without neurologic 
deficit.

On VA examination in March 1999, the Veteran reported a history 
of having had problems with his back prior to service entrance, 
and of having been involved in motor vehicle accidents, one in 
February 1972, and one in June or July of 1975.  He stated that 
he had been in combat during service.  He related that he had 
been in a motor vehicle accident during service in Berlin, in May 
1978, injuring his low back and his left knee.  The examiner 
noted the Veteran's report of having reinjured his back during 
service while climbing a tower.  The diagnosis was subjective 
complaints of neck, back, and lower extremity pain, numbness, and 
paresthesias.  The examiner commented that the Veteran was 
difficult evaluate and that it was difficult to obtain a history.  
He stated that he could find no objective findings.  He noted 
that the Veteran had a host of subjective complaints with pain 
throughout his entire back from his occiput front of his coccyx, 
as well as difficulty with the lower extremities.  The examiner 
did not render a medical nexus opinion.

A December 1999 VA arthritis clinic record indicates that the 
Veteran's knees were normal, with full range of motion and no 
joint laxity, effusion, increased warmth, or crepitus.

A July 2002 VA chest X-ray report indicates that degenerative 
changes were seen in the lower thoracic vertebral bodies.  In 
August 2002, examination of the Veteran's knees was within normal 
limits.

Subsequent VA and private treatment records contain diagnoses of 
cervical and lumbar spine DJD.  The SSA's disability 
determination indicated that the primary diagnosis was 
osteoarthritis and allied disorders with a secondary diagnosis of 
substance dependence disorders (alcohol).

On the March 2010 VA examination, the VA examiner indicated that 
he reviewed the claims file as well as available medical records 
form the VA computer system, and took a history from the Veteran.  
After reviewing the Veteran's history and the medical evidence 
relating to the spine and knees, the examiner diagnosed DJD of 
the cervical spine with chronic neck pain, DJD of the lumbosacral 
spine with S1 radiculopathy with chronic low back pain, and early 
DJD of the left knee.  As to the etiology of these disabilities, 
the examiner noted the Veteran's in service May 1978 auto 
accident, but noted that there were no injuries reported, and a 
lack of any neck pain or low back pain or left knee problems.  
The examiner also noted that the Veteran never had any 
arthroscopic procedures or surgical procedures on these areas and 
did not have any fractures.  He concluded, "The current 
situation regarding the cervical spine, the lumbar spine and the 
left knee appears to be age related."  He added, "It would be 
mere speculation on my part to make any connection of his current 
neck problem or back problem or left knee problem to his service.  
Thus, I cannot resolve this issue without resorting to mere 
speculation."

Analysis

As an initial matter, the Board notes that the Veteran does not 
contend that any of the disabilities for which he claims service 
connection resulted from combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
inapplicable to these claims.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The evidence reflects that the Veteran has been diagnosed with 
cervical and lumbar spine DJD and left knee DJD and he claims 
that he has experienced spine and knee symptoms since service and 
that these disabilities are related to service.  However, these 
claims must be denied because the evidence reflects that these 
disabilities are not related to service and the DJD did not 
manifest within the one year presumptive period.

The only probative medical opinion as to the etiology of the 
Veteran' s disabilities is that of the March 2010 VA examiner.  
As indicated in the Joint Motion, the findings of the March 1999 
VA examiner were ambiguous in that he did not review the claims 
file and commented that the Veteran was difficult to evaluate and 
it was difficult to obtain a history from him.  The Board will 
therefore  not consider the findings of the March 1999 VA 
examiner.  The March 2010 VA examiner did not indicate any such 
difficulty.  He accurately recounted the Veteran's medical 
history based both on the evidence  in the claims file and the 
Veteran's statements.  He considered the in-service accident, but 
accurately noted the lack of injuries reported in connection with 
the accident and lack of neck or low back pain, as well as lack 
of knee problems (as opposed to 1977 injury and recurrent knee 
pain noted by the physician in his notes on the June 1978 report 
of medical history).  He also noted the lack of fracture or 
surgical procedures, and concluded that the diagnosed 
disabilities appeared to be age related.  Because the examiner 
explained the reasons for his conclusion based on an accurate 
characterization of the evidence of record, his opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez, 
22 Vet. App. at 304.

The Board notes that the examiner went on to say that he could 
not make a connection between the current disabilities and 
service without resort to speculation.  Recently, in Jones v. 
Shinseki, 23 Vet. App. 382 (2009), the Court held that, before 
the Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence."  Id. at 390.  It must also 
be clear that the physician has considered "all procurable and 
assembled data."  Id.  Finally, the physician must clearly 
identify precisely what facts cannot be determined.  Id.  The VA 
examiner's opinion in this case did not run afoul of Jones for 
the following reasons.  The VA examiner first did render a non-
speculative opinion, indicating that based on his review of the 
relevant records and examination of the Veteran, the current 
disabilities appeared to be age related.  The Board finds that 
this is a sufficiently definitive finding of a lack of 
relationship of the disabilities to service, because the context 
of the statement, made after analyzing the evidence, indicates 
that the word "appears" was not the equivalent of may/may not 
terminology.  Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an insufficient 
basis for an award of service connection).  Rather, the examiner 
was conveying that age related nature of the disabilities was 
apparent to him based on the lack of report injury, 
contemporaneous back pain or knee problems, and the lack of 
fracture or subsequent surgeries.

The subsequent statement containing the "without resort to 
speculation" language was superfluous, and, read together with 
the first statement, was intended to indicate that, because the 
disabilities appeared to be age related and the evidence did not 
indicate, to the contrary, that the disabilities were related to 
service, it would be speculative to reach that conclusion.  Thus, 
the Board is not relying on an examiner's conclusion that an 
etiology opinion would be speculative; rather, there is a 
probative, non-speculative opinion indicating  a lack of nexus 
between the disabilities for which service connection is claimed 
and service, and the subsequent language, while ambiguous, does 
not undercut the initial opinion or indicate that the examiner 
thought that any etiological opinion would be speculative.

The Board must also consider the Veteran's own statements both 
that he had back and knee pain continuously from the time of the 
in-service accident and that his current disabilities are related 
to service.  The Veteran is competent to testify as to his 
observations, but this testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

At separation, the Veteran specifically denied back pain and a 
tricked or locked knee, recurrent back pain, trick or locked 
knee, arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, or lameness.  Moreover, while the physician who 
prepared the report of medical history summary noted a left knee 
injury with recurrent pain, he did not indicate the precise 
length of time during which the pain had recurred.  The Board 
finds that the Veteran's indication of a lack of back and knee 
symptomatology, along with his indication of other 
symptomatology, at the time of separation, is of greater weight 
than his subsequent statements, made more remotely in time and 
during the course of his appeal from the denial of compensation 
benefits, indicating that he experienced back and knee pain 
continuously from the time of the motor vehicle accident in 
service.  See Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may 
affect the credibility of testimony).  The Veteran's subsequent 
statements indicating continuity of back and knee symptomatology 
are therefore not credible.  Thus, while the Veteran's testimony 
as to continuity of back and knee symptomatology is competent, it 
is not credible.  

Moreover, the specific indication of a lack of trick or locked 
knee, arthritis, joint deformity, or lameness reflects that, 
while the Veteran's left knee pain had recurred for some 
unspecified length of time after the 1977 injury as indicated by 
the physician, this recurrence did not last until the time of the 
June 1978 separation examination report.

Therefore, the evidence reflects a lack of continuity of 
symptomatology.

The evidence does reflect that the Veteran has complained of low 
back pain since August 1980, about two years after service, and 
of knee pain from September 1981.  However, the evidence 
contemporaneous to the Veteran's reports indicated that the 
Veteran's pain at these times was not the result of a disease or 
injury that occurred in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) (in order for 
a Veteran to meet the "current disability" requirement, the 
Veteran must prove the existence of a disability, and one that 
has resulted from a disease or injury that occurred in service).  
While the Veteran complained of back pain in August 1980, a VA 
hospitalization report at that time indicated that physical 
examination was within normal limits.  While the Veteran 
complained of chronic neck and lower back pain in February 1984, 
the only diagnoses were of pain of questionable etiology.  
Moreover, although the Veteran complained of left knee  pain in 
September 1986, the only diagnosis was of left knee pain.  Thus, 
while the evidence does show that the Veteran reported back pain 
approximately two years after service, and knee pain not long 
after that, the normal contemporaneous physical examinations 
reflect that those symptoms were not indicative of any underlying 
disease or injury residuals and, thus, does not warrant the 
conclusion that the current back and knee disabilities are 
related to service.

As to the Veteran's statements that he believes his current back 
and knee disabilities are related to service, even assuming that 
he is competent to render such a medical opinion, and that his 
statements in this regard are credible, the probative value of 
the specific and reasoned opinion of the March 2010 VA examiner 
outweigh the general lay assertions of the Veteran.

Finally, as DJD was diagnosed many years after service, and there 
is no indication that there were manifestations during this 
period that were subsequently diagnosed as DJD, the Veteran is 
not entitled to service connection for cervical or lumbar DJD or 
left knee DJD on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), (c), 3.309(a); Traut v. Brown, 6 Vet. App. 
495 (1994).  In addition, as there is no evidence of a right knee 
disability since the Veteran filed his claim, service connection 
is not warranted for a right knee disability, and the Veteran has 
not specifically so claimed.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

For the foregoing reasons, the preponderance of the evidence is 
against the claims for service connection for cervical and lumbar 
spine disabilities and a knee disability.  The benefit-of-the-
doubt doctrine is therefore not for application, and the claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to service connection for a knee disability is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


